
	
		I
		112th CONGRESS
		2d Session
		H. R. 4834
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on Phosphinic
		  acid, diethyl-, aluminum salt.
	
	
		1.Phosphinic acid, diethyl-,
			 aluminum salt
			(a)In
			 generalHeading 9902.22.42 of
			 the Harmonized Tariff Schedule of the United States (relating to Phosphinic
			 acid, diethyl-, aluminum salt) is amended by striking the date in the effective
			 period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
